DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Response to Amendment
The Amendment filed on 02/22/2022 has been entered.  In the Amendment, claim 16 was cancelled and claims 1, 10 and 40 were amended.  Claims 1-4, 6, 10, 15, 17-23 and 40 are pending for examination.
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 10, 15, 17-23 and 40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, independent claim 1 recites “the first spacing element of the upper hinge plate passing through the aperture” and independent claim 40 recites “an aperture configured to receive an axle and the first spacing element of the upper hinge plate to pass therethrough”; however, there appears to be no support in the specification for this amendment.
	As claims 2-4, 6, 10, 15 and 17-23 depend directly or indirectly from claim 1 they are rejected for at least the same reasons as claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 10, 15, 17-23 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation  "a predetermined distance” in line 10 and the limitation “the predetermined distance” line 22.  Claim 40 recites the limitation “a predetermined distance” in line 11 and “the predetermined distance” in lines 23-24.  The claim is indefinite as it is not clear how the second spacing element can extend from the same predetermined distance of the first spacing element which extends from the upper hinge plate, not the hinge cover. For the purposes of examination “a predetermined distance” will be interpreted as --a first predetermined distance—and “the predetermined distance” will be interpreted as --the second predetermined distance--. 
As claims 2-4, 6, 10, 15 and 17-23 depend directly or indirectly from claim 1 they are rejected for at least the same reasons as claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 6, 15, 17 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2006/0155230) in view of Mason II (US 5827208) and in further view of Knecht (US 2016/0015546).
Regarding claim 1, Mason discloses a brace 10 (hinged orthopedic brace, [0038]) configured to restrict a range of motion of a joint of a subject ([0007]), the brace comprising: an upper support arm 14 (upper rotation arm 14, Fig. 1 and annotated Fig. 16 below); 

    PNG
    media_image1.png
    387
    297
    media_image1.png
    Greyscale


a lower support arm 16 (lower rotation arm 16, [0043], annotated Fig. 16); and a hinge assembly 12 (hinge 12, [0047] comprising: an upper hinge plate 36 (exterior rotation plate 36, see annotated Fig. 16 above, [0047]) coupled to the upper support arm 14 ([0047]) and comprising a first plurality of teeth 68 (rotation limiting teeth 68) disposed along at least a portion of a perimeter of the upper hinge plate 36 (See annotated Fig. 16, [0053]); a lower hinge plate 38 (interior rotation plate 38, Fig. 16, [0047]) coupled to the lower support arm 16 (interior rotation plate 38 [lower hinge plate] is integral with the lower rotation arm 16 [lower support arm], [0047]; also interior rotation plate 38 may be integral or fastened to lower rotation arm 16, [0048]; thus it follows that lower hinge plate is coupled to lower support arm) and comprising a second plurality of teeth 132 (lock notches 132, Fig. 15 and annotated Fig. 16 above) disposed along at least a portion of a perimeter of the lower hinge plate [0073]); an aperture 60 (pivot aperture 60, [0052]) configured to receive an axle 62, 78 (pivot member 62 and housing 78, Fig. 16); the axle rotatably coupling the upper hinge plate and the lower hinge plate ([0052]); and a locking element 88 (lock actuator assembly 88, [0074]) disposed on the upper hinge plate (Fig. 15, locking element 88 has protrusions 76 [rotation lock pins 76] that engage with lock notches [teeth 132] of interior rotation plate 38 [lower hinge plate]; exterior rotation plate 36 [upper hinge plate 36] is disposed under lower hinge plate 38 [in one orientation]; thus it follows that the locking element 88 is disposed on upper hinge plate 36 as locking element is connected to lower hinge plate), the locking element comprising a first protrusion 76 (rotation lock pin 76) and a second protrusion 76 (rotation lock pin 76) configured to physically contact opposite sides of one of the second plurality of teeth 132 in a first orientation ([0079]), thereby prohibiting rotation of the upper support arm 14 with respect to the lower support arm 16 ([0090]); and a first range of motion stop 92  (flexion rotation limiting assembly 92, see annotated Fig. 10 below) 

    PNG
    media_image2.png
    623
    529
    media_image2.png
    Greyscale

configured to limit a range of motion of the upper support arm 14 with respect to the lower support arm 16 in a first rotational direction about the axle ([0060]-[0066]); the first range of motion stop 92 comprising a first protrusion and a second protrusion (see annotated Fig. 10 above; protrusions formed by slot 105 and faces 106, [0061], [0070]) configured to physically contact opposite sides of one of the first plurality of teeth 68 in a locked orientation ([0060]-[0066]), and a plurality of retention arms 120 (leaf spring 120, see annotated Fig. 10 above) configured to hold the first range of motion stop in a locked position [0082], the plurality of retention arms being in contact with the axle (Fig. 10).
	Mason does not disclose the plurality of retention arms being in 2contact with the axle such that pulling the first range of motion stop in a straight line radially away from a center of the axle and towards the first and second protrusions of the first range of motion stop causes the axle to deflect the plurality of retention arms in an outward direction, thereby providing a restoring force that returns the first range of motion stop to the locked orientation.
	Mason II teaches an analogous brace 10 (hinged orthopedic brace 10) configured to restrict range of motion of a joint of a subject (col. 1, line 55- col. 2, line 10) having an analogous upper support arm 16 (upper arm 16, col.4 lines 19-49, Fig. 1) , an analogous lower support arm 18 (lower arm 18, Fig. 1) and an analogous upper hinge plate 40a (anterior outer member 40a, col. 4, line 57 – col. 5, line 15) coupled to the upper support arm 16 (col. 5, lines 16-34) and an analogous lower hinge plate 68 (inner member 68, Fig. 2, col. 6, lines 14-48)) coupled to the lower support arm 16 ( col. 6, lines 14-48), an analogous aperture 62a (pivot aperture 60, col. 6, lines 1-13) configured to receive an analogous axle 63, 64 (pivotable connector including bushing 64 and pivoting rivet 63), the axle rotatably coupling the upper hinge plate and the lower hinge plate, col. 5, lines 35-48);  an analogous first range of motion stop 53´ (flexion limiting stop 53´, see annotated Fig. 8 below)

    PNG
    media_image3.png
    308
    373
    media_image3.png
    Greyscale

configured to limit a range of motion of the upper support arm with respect to the lower support arm in a first rotational direction about the axle (col. 10, line 25 – col. 11 line 11; col. 11, line 5 – col. 12, line 5), the first range of motion stop comprising:  a plurality of retention arms (see annotated Fig. 8 above) configured to hold the first range of motion stop in a locked position (col. 12, lines 46-63), the plurality of retention arms being in 2contact with the axle 63, 64 (pivotal connector including bushing 64 and pivoting rivet 63; col. 12, line 64 – col. 13, line 16) such that pulling the first range of motion stop in a straight line radially away from a center of the axle and towards the first and second protrusions of the first range of motion stop (col. 13, lines 17-35)  causes the axle to deflect the plurality of retention arms in an outward direction, thereby providing a restoring force that returns the first range of motion stop to the locked orientation (col. 12, line 46 – col. 13, line 35).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the plurality of retaining arms of the first range of motion stop of the brace of Mason such that pulling the first range of motion stop in a straight line radially away from a center of the axle and towards the first and second protrusions of the first range of motion stop causes the axle to deflect the plurality of retention arms in an outward direction, thereby providing a restoring force that returns the first range of motion stop to the locked orientation, in order to provided an improve brace that enables the hinge to return to a rotation mode of operation upon withdrawal of the radially outward directed manual force (Mason II, col. 13, lines 30-35).
Mason in view of Mason II discloses the invention as described above.  
Mason in view of Mason II does not disclose  a first spacing element extending from an outward facing surface of the upper hinge plate by a predetermined distance and configured to physically contact an inward facing surface of a hinge cover that faces an opposite direction from the outward facing surface; the first spacing element of the upper hinge plate passing through the aperture; the hinge cover, comprising a second spacing element extending from the inward facing surface by the predetermined distance and configured to physically contact the outward facing surface of the upper hinge plate, thereby providing a spacing of the predetermined distance between the upper hinge plate and the hinge cover.
Knecht teaches an analogous brace (Fig. 1, [0009]) configured to restrict a range of motion of a joint of a subject ([0016]), the brace comprising: an analogous upper support arm F (femoral support arm F, Fig. 2, [0007]); an analogous lower support arm T (Tibial arm T, Fig. 2, [0007]) and an analogous hinge assembly  J (joint J, [0016]) comprising: an analogous upper hinge plate 3 (condyle cam 3, [0016]; see annotated Fig. 4 below) 


    PNG
    media_image4.png
    503
    762
    media_image4.png
    Greyscale


coupled to the upper support arm F (Fig. 2); and a first spacing element 3a, 3b (ramps 3a, protrusions 3b [0017]; annotated Fig. 4 above and annotated Fig. 6 below) extending from an outward facing surface of the upper hinge plate 3 by a predetermined distance (see annotated Fig. 6 below) and configured to physically contact an inward facing surface 4a of a hinge cover 4, 5 (condoyle cam driver 4, hinge cap 5, [0015]) that faces an opposite direction from the outward facing surface (annotated Figs. 6 and 7 below, [0017]); 


    PNG
    media_image5.png
    410
    581
    media_image5.png
    Greyscale


an analogous aperture (annotated Fig. 4) configured to receive an analogous axle 1 (rivet 1, [0016]; the rivet is received in the aperture labeled in annotated Fig. 3), the first spacing element of the upper hinge plate passing through the aperture (see annotated Fig. 4); the hinge cover, comprising a second spacing element extending from the inward facing surface (annotated Figs. 3 and 7) by the predetermined distance and configured to physically contact the outward facing surface of the upper hinge plate, thereby providing a spacing of the predetermined distance between the upper hinge plate and the hinge cover (as condoyle cam drive 4 rotates the three ramps 4a slide against the opposing ramps 3a [0017]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the brace of Mason as modified by Mason II has a first spacing element extending from an outward facing surface of the upper hinge plate by a predetermined distance and configured to physically contact an inward facing surface of a hinge cover that faces an opposite direction from the outward facing surface; the first spacing element of the upper hinge plate passing through the aperture; the hinge cover, comprising a second spacing element extending from the inward facing surface by the predetermined distance and configured to physically contact the outward facing surface of the upper hinge plate, thereby providing a spacing of the predetermined distance between the upper hinge plate and the hinge cover in order to provide an improved brace that allows for minimizing pressure (Knecht, [0015]).
Regarding claim 3, Mason in view of Mason II and in further view of Knecht discloses the invention as described above and further discloses wherein the first protrusion and the second protrusion of the locking element are integral portions (dictionary.com defines integral as of, relating to, or belonging as a part of a whole;  the first and second protrusions 76 are a part of the whole locking element and are thus integral) of an insert 156 (arcuate protrusion 156  fits into distal indentation and is thus an insert, Mason, [0085], Fig. 2A) of the locking element 88.
Regarding claim 4, Mason in view of Mason II and in further view of Knecht discloses the invention as described above and further discloses wherein the locking element 88 is configured to shift from the first orientation to a second orientation in which the first protrusion and the second protrusion do not physically contact the second plurality of teeth (Mason, [0079], [0084],[0085], [0089], [0090]), thereby allowing rotation of the upper support arm with respect to the lower support arm (Mason, [0079], [0084],[0085], [0089], [0090]), the shift from the first orientation to the second orientation traversing the straight line radially away from the center of the axle (Mason, [0079], [0085], [0090]).
Regarding claim 6, Mason in view of Mason II and in further view of Knecht discloses the invention as described above and further discloses wherein the first protrusion and the second protrusion of the first range of motion stop are configured to immobilize  the first range of motion stop at a first desired position along the 3perimeter of the upper hinge plate (Mason, Fig. 10) when the first range of motion stop is in the locked orientation (Mason, [0052], [0065]-[0067]).
Regarding claim 15, Mason in view of Mason II and in further view of Knecht discloses the invention as described above and further discloses wherein the at least a first range of motion stop comprises a backstop element (see annotated Mason II Fig. 8 below)

    PNG
    media_image6.png
    367
    487
    media_image6.png
    Greyscale

configured to prevent hyperextension of the first range of motion stop in a radial direction with respect to the axle (Mason II, col. 13, lines 17-35).
	Regarding claim 17 Mason in view of Mason II and in further view of Knecht discloses the invention as described above and further discloses 4the portion of the perimeter of the upper hinge plate 36 is substantially circular about a center of the axle (Mason, Fig. 2A); and the portion of the perimeter of the lower hinge plate 38 is substantially circular about a center of the axle (Mason, Fig. 2B) .
Regarding claim 40, Mason discloses a method of manufacturing a brace 10 (hinged orthopedic brace, [0038]) configured to restrict a range of motion of a joint of a subject ([0007]), the method comprising: providing an upper support arm 14 (upper rotation arm 14 is provided, Fig. 1 and annotated Fig. 16 below); 

    PNG
    media_image1.png
    387
    297
    media_image1.png
    Greyscale


providing a lower support arm 16 (lower rotation arm 16 is provided, [0043], annotated Fig. 16); and assembling a hinge assembly 12 (hinge 12, [0047]) comprising: coupling an upper hinge plate 36 (exterior rotation plate 36, see annotated Fig. 16 above, [0047]) to the upper support arm 14 ([0047]) and comprising a first plurality of teeth 68 (rotation limiting teeth 68) disposed along at least a portion of a perimeter of the upper hinge plate 36 (See annotated Fig. 16, [0053]); coupling a lower hinge plate 38 (interior rotation plate 38, Fig. 16, [0047]) to the lower support arm 16, (interior rotation plate 38 [lower hinge plate] is integral with the lower rotation arm 16 [lower support arm], [0047]; also interior rotation plate 38 may be integral or fastened to lower rotation arm 16, [0048]; thus it follows that lower hinge plate is coupled to lower support arm) the lower hinge plate comprising a second plurality of teeth 132 (lock notches 132, Fig. 15 and annotated Fig. 16 above) disposed along at least a portion of a perimeter of the lower hinge plate [0073]); an aperture 60 (pivot aperture 60, [0052]) configured to receive an axle 62, 78 (pivot member 62 and housing 78, Fig. 16); the axle rotatably coupling the upper hinge plate and the lower hinge plate ([0052]); disposing a locking element 88 (lock actuator assembly) on the upper hinge plate (Fig. 15, locking element 88 has protrusions 76 [rotation lock pins 76] that engage with lock notches [teeth 132] of interior rotation plate 38 [lower hinge plate]; exterior rotation plate 36 [upper hinge plate 36] is disposed under lower hinge plate 38 [in one orientation]; thus it follows that the locking element 88 is disposed on upper hinge plate 36 as locking element is connected to lower hinge plate), the locking element comprising a first protrusion 76 (rotation lock pin 76) and a second protrusion 76 (rotation lock pin 76) configured to physically contact opposite sides of one of the second plurality of teeth 132 in a first orientation [0079], thereby prohibiting rotation of the upper support arm 14 with respect to the lower support arm 16 ([0090]); and disposing a first range of motion stop 92  (flexion rotation limiting assembly 92, see annotated Fig. 10 below) 

    PNG
    media_image2.png
    623
    529
    media_image2.png
    Greyscale

on at least the upper hinge plate (Fig. 2B), the first range of motion stop configured to limit a range of motion of the upper support arm 14 with respect to the lower support arm 16 in a first rotational direction about the axle ([0060-[0066]); the first range of motion stop 92 comprising a first protrusion and a second protrusion (see annotated Fig. 10 above, protrusions formed by slot 105 and faces 106, [0061], [0070]) configured to physically contact opposite sides of one of the first plurality of teeth 68 in a locked orientation ([0060]-[0066]), and a plurality of retention arms 120 (leaf spring 120, see annotated Fig. 10 above) configured to hold the first range of motion stop in a locked position [0082], the plurality of retention arms being in contact with the axle (Fig. 10).
	Mason does not disclose the plurality of retention arms being in 2contact with the axle such that pulling the first range of motion stop in a straight line radially away from a center of the axle and towards the first and second protrusions of the first range of motion stop causes the axle to deflect the plurality of retention arms in an outward direction, thereby providing a restoring force that returns the first range of motion stop to the locked orientation.
	Mason II teaches an analogous brace 10 (hinged orthopedic brace 10) configured to restrict range of motion of a joint of a subject (col. 1, line 55- col. 2, line 10) having an analogous upper support arm 16 (upper arm 16, col.4 lines 19-49, Fig. 1) , an analogous lower support arm 18 (lower arm 18, Fig. 1) and an analogous upper hinge plate 40a (anterior outer member 40a, col. 4, line 57 – col. 5, line 15) coupled to the upper support arm 16 (col. 5, lines 16-34) and an analogous lower hinge plate 68 (inner member 68, Fig. 2, col. 6, lines 14-48)) coupled to the lower support arm 16 ( col. 6, lines 14-48), an analogous aperture 62a (pivot aperture 60, col. 6, lines 1-13) configured to receive an analogous axle 63, 64 (pivotable connector including bushing 64 and pivoting rivet 63), the axle rotatably coupling the upper hinge plate and the lower hinge plate, col. 5, lines 35-48); a first range of motion stop 53´ (flexion limiting stop 53´, see annotated Fig. 8 below)

    PNG
    media_image3.png
    308
    373
    media_image3.png
    Greyscale

configured to limit a range of motion of the upper support arm with respect to the lower support arm in a first rotational direction about the axle (col. 10, line 25 – col. 11 line 11; col. 11, line 5 – col. 12, line 5), the first range of motion stop comprising:  a plurality of retention arms (see annotated Fig. 8 above) configured to hold the first range of motion stop in a locked position (col. 12, lines 46-63), the plurality of retention arms being in 2contact with the axle 63, 64 (pivotal connector including bushing 64 and pivoting rivet 63; col. 12, line 64 – col. 13, line 16) such that pulling the first range of motion stop in a straight line radially away from a center of the axle and towards the first and second protrusions of the first range of motion stop (col. 13, lines 17-35)  causes the axle to deflect the plurality of retention arms in an outward direction, thereby providing a restoring force that returns the first range of motion stop to the locked orientation (col. 12, line 46 – col. 13, line 35).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the plurality of retaining arms of the first range of motion stop of the method of manufacturing a brace of Mason such that pulling the first range of motion stop in a straight line radially away from a center of the axle and towards the first and second protrusions of the first range of motion stop causes the axle to deflect the plurality of retention arms in an outward direction, thereby providing a restoring force that returns the first range of motion stop to the locked orientation, in order to provide an improved method of manufacturing a brace that enables the hinge to return to a rotation mode of operation upon withdrawal of the radially outward directed manual force (Mason II, col. 13, lines 30-35).
Knecht teaches an analogous method of manufacturing a brace ( Fig. 1, [0009]) configured to restrict a range of motion of a joint of a subject ([0016]), the brace comprising: an analogous upper support arm F (femoral support arm F, Fig. 2, [0007]); an analogous lower support arm T (Tibial arm T, Fig. 2, [0007]) and an analogous hinge assembly  J (joint J, [0016]) comprising: an analogous upper hinge plate 3 (condyle cam 3, [0016]; see annotated Fig. 4 below) 


    PNG
    media_image4.png
    503
    762
    media_image4.png
    Greyscale


coupled to the upper support arm F (Fig. 2); and a first spacing element 3a, 3b (ramps 3a, protrusions 3b [0017]; annotated Fig. 4 above and annotated Fig. 6 below) extending from an outward facing surface of the upper hinge plate 3 by a predetermined distance (see annotated Fig. 6 below) and configured to physically contact an inward facing surface 4a of a hinge cover 4, 5(condoyle cam driver 4, hinge cap 5, [0015]) that faces an opposite direction from the outward facing surface (annotated Figs. 6 and 7 below, [0017]); 


    PNG
    media_image5.png
    410
    581
    media_image5.png
    Greyscale


an analogous aperture (annotated Fig. 4) configured to receive an analogous axle 1 (rivet 1, [0016]; the rivet is received in the aperture labeled in annotated Fig. 4), the first spacing element of the upper hinge plate to pass therethrough (see annotated Fig. 4); the hinge cover, comprising a second spacing element extending from the inward facing surface (annotated Figs. 4 and 7) by the predetermined distance and configured to physically contact the outward facing surface of the upper hinge plate, thereby providing a spacing of the predetermined distance between the upper hinge plate and the hinge cover (as condoyle cam drive 4 rotates the three ramps 4a slide against the opposing ramps 3a [0017]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the method of manufacturing the brace of Mason as modified by Mason II utilizes a first spacing element extending from an outward facing surface of the upper hinge plate by a predetermined distance and configured to physically contact an inward facing surface of a hinge cover that faces an opposite direction from the outward facing surface; the first spacing element of the upper hinge plate to pass therethrough; the hinge cover, comprising a second spacing element extending from the inward facing surface by the predetermined distance and configured to physically contact the outward facing surface of the upper hinge plate, thereby providing a spacing of the predetermined distance between the upper hinge plate and the hinge cover in order to provide an improved brace that allows for minimizing pressure (Knecht, [0015]).
Claims 2, 18-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2006/0155230), in view of Mason II (US 5827208), in view of Knecht (US 2016/0015546) and in further view of Chetlapalli (US 2015/0018735).
Regarding claim 2, Mason in view of Mason II and in further view of Knecht discloses the invention as described above.
Mason in view of Mason II and in further view of Knecht does not disclose wherein the first protrusion and the second protrusion of the locking element are integrally formed as a single piece with the locking element.
Chetlapalli teaches an analogous brace 10 (upright assembly 10 [either for a lateral or medial side of the leg in the knee brace], [0067]) configured to restrict a range of motion of a joint of a subject ([0006], [0068]) the brace comprising: an analogous upper support arm 12 (upper strut 12, Fig. 1); an analogous lower support arm 14 (lower strut 14, Fig. 1); and an analogous  hinge assembly 16 (pivot assembly 16, Figs. 1, 3, 4) comprising: an analogous upper hinge plate 50 (outer plate 50, Fig. 3) coupled to the upper support arm 12 ([0082]) and comprising a first plurality of teeth 63 (notches 63, [0083]) disposed along at least a portion of a perimeter of the upper hinge plate 50 (Fig. 2); an analogous lower hinge plate 67 (strut head 67,  Fig. 4) coupled to the lower support arm 14 (strut head 67 [lower hinge plate] belonging to the lower strut, [0087], Fig. 2) and comprising a second plurality of teeth 68 (notches 68, annotated Fig. 4) disposed along at least a portion of a perimeter of the lower hinge plate ([0075]); an axle 18 rotatably coupling the upper hinge plate and the lower hinge plate ([0082], Fig. 1); and a analogous locking element 24 (drop lock 24) disposed on the upper hinge plate 50 (Fig. 1, drop lock 24 has locking teeth 116 [protrusions] that engage with notches 68 [teeth 68] of strut head 67 [lower hinge plate 67]; outer plate 50 [upper hinge plate 50] is disposed under lower hinge plate 67 [in one orientation], thus it follows that locking element 24 is disposed on upper hinge plate 50 as locking element is connected to lower hinge plate), the locking element 24 comprising a first protrusion 116 (locking teeth 116, [0088]) and a second protrusion 116 (annotated Fig. 4) configured to physically contact opposite sides of one of the second plurality of teeth 68 in a first orientation ([0088], [0092]), thereby prohibiting rotation of the upper support arm with respect to the lower support arm ([0070]) wherein the first protrusion 116 and the second protrusion 116 of the locking element 24 are integrally formed as a single piece with the locking element (See Fig. 9, the lock base of drop lock 24 defines locking teeth 116, [0087]-[0088]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first protrusion and the second protrusion of the of the locking element of the brace of Mason in view of Mason II and in further view of Knecht are integrally formed as a single piece within the locking element as taught by Chetlapalli, in order to provide an improved brace that is adapted to selectively engage the notches (Chetlapalli, [0088]). 
	Regarding claim 18, Mason in view of Mason II and in further view of Knecht discloses the invention as described above.  
	Mason in view of Mason II and in further view of Knecht does not disclose an upper slider configured to slidably couple to the upper support arm at any of a first plurality of incremental amounts of extension; and a lower slider configured to slidably couple to the lower support arm at any of a second plurality of incremental amounts of extension.
	Chetlapalli teaches teaches an analogous brace 10 (upright assembly 10 [either for a lateral or medial side of the leg in the knee brace], [0067]) configured to restrict a range of motion of a joint of a subject ([0006], [0068]) the brace comprising: an analogous upper support arm 12 (upper strut 12, Fig. 1); an analogous lower support arm 14 (lower strut 14, Fig. 1); and an analogous  hinge assembly 16 (pivot assembly 16, Figs. 1, 3, 4) comprising: an analogous upper hinge plate 50 (outer plate 50, Fig. 3) coupled to the upper support arm 12 ([0082]) and comprising a first plurality of teeth 63 (notches 63, [0083]) disposed along at least a portion of a perimeter of the upper hinge plate 50 (Fig. 2); an analogous lower hinge plate 67 (strut head 67,  Fig. 4) coupled to the lower support arm 14 (strut head 67 [lower hinge plate] belonging to the lower strut, [0087], Fig. 2) and comprising a second plurality of teeth 68 (notches 68, annotated Fig. 4) disposed along at least a portion of a perimeter of the lower hinge plate ([0075]); an axle 18 rotatably coupling the upper hinge plate and the lower hinge plate ([0082], Fig. 1); and an analogous locking element 24 (drop lock 24) disposed on the upper hinge plate 50 (Fig. 1, drop lock 24 has locking teeth 116 [protrusions] that engage with notches 68 [teeth 68] of strut head 67 [lower hinge plate 67]; outer plate 50 [upper hinge plate 50] is disposed under lower hinge plate 67 [in one orientation], thus it follows that locking element 24 is disposed on upper hinge plate 50 as locking element is connected to lower hinge plate), the locking element 24 comprising a first protrusion 116 (locking teeth 116, [0088]) and a second protrusion 116 (annotated Fig. 4) configured to physically contact opposite sides of one of the second plurality of teeth 68 in a first orientation ([0088], [0092]), thereby prohibiting rotation of the upper support arm with respect to the lower support arm ([0070]) wherein the first protrusion 116 and the second protrusion 116 of the locking element 24 are integrally formed as a single piece with the locking element (See Fig. 9, the lock base of drop lock 24 defines locking teeth 116, [0087]-[0088]) and an upper slider 30 (upper cuff assembly 30, Fig. 1) configured to slidably couple to the upper support arm at any of a first plurality of incremental amounts of extension ([0072]); and a lower slider 32 (lower cuff assembly 32, Fig. 5) configured to slidably couple to the lower support arm at any of a second plurality of incremental amounts of extension ([0072]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the upper and lower support arms of the brace of Mason in view of Mason II and in further view of Knecht to have an upper slider configured to slidably couple to the upper support arm at any of a first plurality of incremental amounts of extension; and a lower slider configured to slidably couple to the lower support arm at any of a second plurality of incremental amounts of extension, as taught by Chetlapalli, in order to provide an improved brace that has a mechanism to help with fitting of the brace to the user and that minimizes shifting of the leg within the brace (Chetlapalli, [0074]).
Regarding claim 19, Mason in view of Mason II, in view of Knecht and in further view of Chetlapalli discloses the invention as described above and further discloses the upper slider 30 and the lower slider 32 each comprise a respective locking element 42, 44 (upper cuff lock device 42, Chelapalli, Fig. 1; lower cuff lock device, 44, Fig. 5) ; and the upper support arm and the lower support arm each comprise a respective plurality of indexing apertures 92, 94 (adjustment holes 92, Chetlapalli, [0072]; adjustment holes 94, Chetlapalli, [0072]); configured to receive the respective locking element Chetlapalli, [0072], thereby locking the upper slider 30 at a first incremental degree of extension with respect to the upper support arm 12 and locking the lower slider 32 at a second incremental degree of extension with respect to the lower support arm 14 Chetlapalli, [0072].
Regarding claim 22, Mason in view of Mason II and in further view of Chetlapalli discloses the invention as described above and further discloses the lower slider 32 comprises at least one tab 130 (detent 130, Chetlapalli, Fig. 6) integrally formed with the lower slider [0076] and configured to contact the lower support arm at least when the lower slider is disposed at a greatest amount of extension with respect to the lower support arm Chetlapalli, [0076]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2006/0155230) in view of Mason II (US 5827208), in view of Knecht (US 2016/0015546) and in further view of Davis (US 5460599).
Regarding claim 10, Mason in view of Mason II and in further view of Knecht discloses the invention as described above and further discloses that the locking element is configured to prohibit rotation of the upper support arm (Mason, [0079]).
Mason in view of Mason II and in further view of Knecht does not disclose the hinge cover comprises a window configured to display at least a portion of the locking element when the locking element is configured to prohibit rotation of the upper support arm, wherein the portion of the locking element has a red or orange color.
Davis teaches an analogous brace 2 (knee orthosis 2) configured to restrict a range of motion of a joint of a subject (col. 1, lines 6-11), the brace comprising an analogous upper support arm 14 (bar 14, Fig. 2); an analogous a lower support arm 16 (bar 16, Fig. 2, col. 3, line 58-col. 4, line 4); and an analogous hinge assembly 4 (hinge assembly 4, Fig. 1) comprising: an analogous upper hinge plate 46 coupled to the upper support arm 14 (col. 3, line 58 – col. 4, line 24) and comprising a first analogous plurality of teeth 72 (gear teeth 72, col. 4, line 49-59) disposed along at least a portion of a perimeter of the upper hinge plate (Fig. 6); an analogous lower hinge plate 48 coupled to the lower support arm 16 (col. 3, line 58 – col. 4, line 24)  and comprising a second analogous plurality of teeth 74 (gear teeth 74) disposed along at least a portion of a perimeter of the lower hinge plate (Fig. 8); an analogous locking element 38 (fastener member assembly 38) comprising an analogous first protrusion 40 (pointed tooth, Fig. 2,  configured to physically contact opposite sides of one of the second analogous plurality of teeth in a first orientation (col. 5, lines 19-32, Fig. 2)), an analogous hinge cover 24 (outer housing member 24, col. 4, lines 14-23) comprising a window 36 (view window 36, Figs. 2, 4) configured to display at least a portion of the locking element 38 when the locking element is configured to prohibit rotation of the upper support arm (Fig. 2, col. 4, lines 26-32).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the hinge cover of Mason/Mason II/Knecht such that it comprises a window configured to display at least a portion of the locking element when the locking element is configured to prohibit rotation of the upper support arm, as taught by Davis, in order to provide an improved brace that has a way to view the status of the locking element (Davis, col. 4, lines 26-32).
The combination of Mason, Mason II, Knecht and Davis discloses the invention as described above and further discloses it is inherent that the locking element in Mason/Mason II/Knecht/Davis has a color.  
Mason/Mason II/ Knecht/Davis does not explicitly disclose wherein the portion of the locking element has a red or orange color.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the color of the portion of the locking element of the brace of Mason/Mason II/ Knecht/ Davis to red or orange as an obvious aesthetic design change, since it has been held that matters relating to ornamentation (aesthetic design changes) only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2006/0155230) in view of Mason II (US 5827208), in view of Knecht (US 2016/0015546), in view of Chetlapalli (US 2015/0018735) and in further view of Santianiello (US 2014/0207038).
	Regarding claim 20, Mason in view of Mason II, in view of Knecht and in further view of Chetlapalli discloses the invention as described above.
	Mason/Mason II/knecht/Chetlapalli does not disclose wherein each of the upper support arm and the lower support arm comprises a plurality of indexing numerals disposed adjacent to the plurality of indexing apertures.
Santaniello teaches an analogous brace  100 (orthopedic knee brace 100, [0023] configured to restrict a range of motion of a joint of a subject [0009] having an upper support arm 70 (strut 70, Fig. 1A), a lower support arm 70 (strut 70, Fig. 1B) and a hinge assembly 20 (adjustable locking hinge, [0023]), and an upper slider (telescoping support member 60, Fig. 1A, [0023]) configured to slidably couple to the upper support arm at any of a first plurality of incremental amounts of extension ([0023]); and a lower slider 60 (outermost telescoping support member 60) configured to slidably couple to the lower support arm at any of a second plurality of incremental amounts of extension ([0023]) each of the upper support arm and the lower support arm comprises a plurality of indexing numerals (Fig.2) disposed adjacent to the plurality of indexing apertures (see annotated Fig. 2 below).

    PNG
    media_image7.png
    595
    479
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to add indexing numerals disposed adjacent to the indexing apertures of the brace of Mason/Mason II/Knecht/ Chetlapalli, as taught by Santaniello, in order to provide an improved brace for accurately reproducible adjustments for the support members [sliders] (Santaniello, [0024]).
Regarding claim 21, Mason/Mason II/Knecht/Chetlapalli/Santaniello disclose the invention as described above and further disclose an orientation of the plurality of indexing numerals corresponds to a correct orientation of the brace for attachment to the joint of the subject (an indexed portion provides for accurately reproducible adjustments for the support members [sliders], Santaniello, [0024]; the support member indexes the micro-adjustment using the graduations along the arm, Santaniello, [0025]; the indexed portion includes lines [Santaniello, Fig. 2] the orientation of which corresponds to a correct orientation of the brace for attachment to the joint of a subject, e.g. when the lines are level the brace is level and is in a correct orientation).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2006/0155230) in view of Mason II (US 5827208), in view of Knecht (US 2016/0015546), in view of Chetlapalli (US 2015/0018735), and in further view of Grim (7513881).
Regarding claim 23, Mason in view of Mason II, in view of Knecht and in further view of Chetlapalli discloses the invention as described above and further discloses a malleoli attachment 36 (lower strap coupling member 36 contoured to accommodate the shape of a leg, [0073]) configured to  attach to a distal end of the lower slider 32 (the lower strap coupling member 36 may comprise D-rings that can be mounted, fastened, molded or glued to either the cuff assemblies 30, 32 [lower slider 32] or the struts 12, 14), the malleoli attachment configured to abut a distal portion of an appendage of the subject when the brace is attached to the joint of the subject ([0074], Fig. 5).
Mason/Mason II/Knecht/Chetlapalli does not disclose that the malleoli attachment is configured to removably snap into a distal end of the lower slider.
Grim teaches an analogous brace 10 (brace 10) having an analogous malleoli attachment 30 (tibial cuff 30) which is configured to removably snap into a distal end of an analogous lower arm 12 (stay member 12, col. 5, lines 13-24; col. 5, lines 45-51).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the malleoli attachment of the brace of Mason/Mason II/Knecht/Chetlapalli to have a removable snap attachment, as taught by Grim, in order to provide an improved brace with a simple attaching and removing mechanism.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786 

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786